Moore, J.
The court below did not err in sustaining the demurrer to the plaintiffs’ petition. Our whole system of marital rights is based upon the fact that acquisitions, either of the joint or separate labor or industry of the husband or wife, become common property; and as a general rule deducible from this principle, all property acquired by purchase or apparent onerous title, whether the conveyance be in the name of the husband or of the wife, or in the names of both, is prima facie presumed to belong to the community. It is true that it is now a well established, and long recognized rule of procedure in our judicial *460system, as between the parties to such deeds, their privies in blood, purchasers without value or with notice, to afiect the legal import of such deeds by parol evidence. (Smith v. Strahan, 16 Tex., 314; Higgins v. Johnson, 20 Tex., 389; Dunham v. Chatham, 21 Tex., 231.) But we know of no principle upon which such evidence can be received for the purpose of explaining or modifying such deeds, after the property has passed into the hands of innocent purchasers, and thereby engrafting- .upon it a trust to their'detriment. Such a doctrine would go far to destroy the utility of written evidences of title to land, and the registration of conveyances for the purpose of notice. The alleged fact that the defendant in error examined the deed to Mrs. Cooke before he purchased the lots, is immaterial. The inspection of a deed only charges a party with notice of the facts which its contents import. An inspection of this deed authorized the defendant in error to infer that the property was a part of the community estate of Cooke and wife, and justified him in dealing with it as such. The statute authorizes the husband, during its continuance, to dispose of all community property. That the title of it when acquired by the community was taken in the name of the wife, imposes no additional burthen upon the purchaser of inquiring as to the equities of the husband and wife in respect to it.
There is no error in the judgment, and it is therefore affirmed.
Judgment affirmed.